 
 
IV 
108th CONGRESS
2d Session
H. RES. 606 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Weller submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Commending Kankakee County, the Kankakee River Basin Partnership, the Illinois Department of Natural Resources (IDNR), The Nature Conservancy (TNC), the Illinois Clean Energy Community Foundation, and local citizens for their work in preserving the Kankakee Sands Ecosystem in Kankakee County, Illinois. 
 
Whereas the Momence Wetlands and Kankakee Sands Savannahs are sites of major importance within the Kankakee Sands Ecosystem that contain high-quality natural areas and concentrations of habitats used by State-listed endangered species; 
Whereas the Kankakee River Basin in Kankakee County has experienced large-scale losses of wetlands, and prairie and oak savannah habitats; 
Whereas by the early 1900s, the wet meadows prairies and oak savannah uplands that once provided habitat for hundreds of thousands of migratory birds and native wildlife were becoming developed; 
Whereas only approximately 6,000 acres or 0.05 percent of the original total acres of wetlands persist in a relatively undisturbed condition in Illinois; 
Whereas at the time of European settlement, the Midwest had an estimated 30 million acres of oak savannahs; however, only 0.02 percent or 6,518 acres of the original high-quality oak savannahs remain; 
Whereas although over 99 percent of the original savannahs have been lost, the Kankakee River Basin in Kankakee County still contains among the greatest concentrations of oak savannahs in the Nation; 
Whereas the Kankakee River, which flows through the Momence Wetlands, is classified as a biologically significant stream because of its high water quality and diverse aquatic fauna; 
Whereas the Kankakee River Basin has been identified nationally as a critical watershed for conserving fish and muscle species; 
Whereas 2,440 acres of the Momence Wetlands was identified by the Illinois Natural Areas Inventory (INAI); 
Whereas 500 acres of high-quality sand savannahs were identified by the INAI at the Pembroke Savannahs; 
Whereas the Kankakee Sands Ecosystem in Kankakee County provides critical nesting and breeding habitat for a number of area-sensitive forest and grassland bird species such as the pileated woodpecker, summer tanager, scarlet tanager, ovenbird, bobolink, grasshopper sparrow, savannah sparrow, brown creeper, northern harrier, Henslow’s sparrow, and the State-listed veery; 
Whereas the Kankakee Sands habitats in Kankakee County support populations of several unusual plant and animal species including swamp cottonwood, pumpkin ash, climbing hempweed, fame flower, scarlet oak, wild lupine, plains pocket gopher, southern flying squirrel, and the rare red squirrel; 
Whereas the Kankakee Sands Ecosystem in Kankakee County supports populations of at least 8 different State-listed species and there is a very high likelihood that other State-listed species occur within the Pembroke Savannahs; and 
Whereas since the late 1970s there has been much State and local interest in protecting the high-quality natural resources of the Kankakee Sands Ecosystem and in particular the Kankakee River, Momence Wetlands, and Pembroke Savannahs: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the efforts of Kankakee County, the Kankakee River Basin Partnership, the Illinois Department of Natural Resources (IDNR), The Nature Conservancy (TNC), the Illinois Clean Energy Community Foundation, and local citizens for their work in preserving the Kankakee Sands Ecosystem in Kankakee County, Illinois; 
(2)expresses support for the preservation of these valuable natural resources within Kankakee County, Illinois; and 
(3)urges the continued effort for these groups to work together with local, State, and Federal organizations and agencies to offer further assistance in preserving Kankakee County's natural landscape, flora, and fauna. 
 
